              Case 7:20-mc-00119-CS Document  8 Filed
                                       Watch Tower        03/12/20
                                                   shall respond to this Page    1 ofno17
                                                                         application    later than 3/26/30.
                                                Movant is advised that he must copy Watch Tower's counsel on any
                                                communications to the Court, absent extraordinary circumstances. Movant's
                                                application for electronic filing privileges is denied. S/he may access the
                                                Court the same way as any pro se litigant. S/he must also, no later than
1    JANE / JOHN DOE                            3/19/20, provide a snail-mail address or sign up to receive electronic service.
                                                My chambers will email this Order to Movant but this will be the last time.
2    Email: JWHater@protonmail.com              Movant is advised that the chambers email is only for copies of documents
                                                filed with the Court, so the Court will disregard any further email
3
                                                communications unless they are properly filed as well.
4    Pro se

5
                          IN THE UNITED STATES DISTRICT COURT FOR THE                                         3/12/20
6
                                SOUTHERN DISTRICT OF NEW YORK
7

8    IN RE: DMCA SUBPOENA TO GOOGLE, LLC Case No.: 7:20-mc-00119
9

10                                                           JANE / JOHN DOE’S OBJECTION AND
11
                                                             MOTION TO QUASH DMCA SUBPOENA
                                                             PURSUANT TO THE FIRST AMENDMENT
12                                                           AND BOTH THE CA AND NY REPORTER
                                                             SHIELD LAWS
13

14

15
              Jane / John Doe (a pseudonym) wishes to object to a February 28, 2020, DMCA
16
     subpoena seeking certain account and subscriber information relating to a YouTube
17

18   account using the name “JW Apostate”
19
     (https://www.youtube.com/channel/UC09GQmDAFGLmaffWo16ETPg). See ECF
20

21   Doc #7. As of yet, no information has been produced. Jane / John Doe would ask the

22   court to quash this fishing expedition.
23

24

25
                                              A. INTRODUCTION
26

27            Jane / John Doe alleges that she / he is a noted author and journalist.
28


          JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 1
           Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 2 of 17



1          Upon review of the documents submitted to the Court, Jane / John Doe suspects
2
     that this is an illegal attempt by the Jehovah’s Witnesses to violate the First
3

4    Amendment rights of journalists, authors, and citizens by attempting to get information
5    regarding confidential sources in violation of the Reporter Shield Laws of California
6
     and New York.
7

8          As the Court well knows, the Watch Tower organization is an anti-government,
9
     end-of-the-world / doomsday religious cult run by a bunch of god damn pedophiles
10

11
     who think that Jeebus or God or Allah speaks to them personally telling them that it is

12   okay to be raping a bunch of little kids and then trying to cover that shit up.
13

14

15
                                          B. ARGUMENT
16

17         Jane / John Doe alleges that she / he is entitled to protection from this subpoena
18
     pursuant to the First Amendment and the Reporter Shield Laws of California and New
19
     York, and that the Court utterly failed in its duty to balance the interests of news
20

21   reporters from stupid fishing expeditions by angry pedophile and pedophile enablers in
22
     its hurried effort at rubber stamping whatever documents are handed to the Court in an
23

24   effort by this judge to appease stupid religious cults who live in her neighborhood.
25
     The Watchtower Bible and Tract Society is no stranger when it comes to DMCA
26
     subpoena applications or indeed Judge Seibel. The religious cult has attempted to
27

28   obtain several subpoenas in New York courts against Facebook and YouTube users,

         JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 2
             Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 3 of 17



1    filing around 60 applications overall since June 2017. This is complete BULLSHIT
2
     (to use a legal term).
3

4

5
     1. CALIFORNIA REPORTER SHIELD LAW
6

7             In California, article I, section 2(b) of the California Constitution and Evidence
8
     Code section 1070 provide an immunity from being held in contempt to reporters,
9

10   editors, publishers, and other people connected with or employed by newspapers,
11
     magazines, press associations and wire services, as well as radio or TV news reporters.
12

13
              The California shield law applies to both the source of information

14   (“confidential sources”) and to “unpublished information” such as notes, out-takes,
15
     unpublished photographs and tapes. 1
16

17            California’s shield law was first adopted in 1935 as Code of Civil Procedure §
18
     1881. Delaney v. Superior Court, 50 Cal. 3d 785, 795-96, 789 P.2d 934, 268 Cal.
19

20
     Rptr. 753 (1990). At that time, it provided an immunity from contempt for a

21   newspaper employee’s refusal to disclose source information, but it did not explicitly
22

23
     1
24            During the 2013-2014 legislative session, California state senator Ted Lieu introduced SB 558 to amend section
     1986.1 of the Calif. Code of Civil Procedure. Among the amendments made include the addition of subsection b(2),
25   which mandated that, in the case of a third party subpoena, notice must be given to the journalist and the publisher at least
     five days prior to issuing the subpoena. According to senator Lieu, his intent was to ensure that parties could not take
26   advantage of gaps or loopholes in the existing law to undermine journalists’ rights. He also noted as a cautionary tale the
     2013 scandal involving the United States Department of Justice secretly obtaining the records of the Associated Press
27   without the organization’s knowledge, which is mentioned above.

28   SB 558 was enrolled on September 10, 2013 and was approved by the Governor on October 3, 2013, and it applies to
     both civil and criminal cases.

           JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 3
           Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 4 of 17



1    protect other unpublished information or other forms of media. Id. Amendments
2
     added employees of radio and television stations, press associations, and wire services
3

4    to the shield law’s protection. Id. In 1965, the shield law was transferred to Evidence
5    Code § 1070.
6
           In 1972, apparently in response to the United States Supreme Court’s decision in
7

8    Branzburg v. Hayes, 408 U.S. 665, 92 S. Ct. 2646, 33 L. Ed. 2d 626 (1972) (which
9
     held that a newsperson did not have a qualified privilege against disclosing source
10

11
     information to a grand jury), the California Legislature amended Section 1070 to

12   protect “unpublished information,” in addition to protecting the identity of confidential
13
     sources. Id.
14

15         In 1980, California voters elevated the reporter’s privilege to the state
16
     Constitution. “The proposition incorporated language virtually identical to section
17

18
     1070 into the California Constitution, article I, section 2, subdivision (b).” Delaney, 50

19   Cal. 3d at 796.
20
           The California Supreme Court has held that the First Amendment to the federal
21

22   Constitution confers a qualified privilege on reporters even when they are parties to a
23
     lawsuit. Mitchell v. Superior Court, 37 Cal. 3d 268, 274, 690 P.2d 625, 208 Cal. Rptr.
24
     152 (1984) (citations omitted). The Supreme Court held that courts should evaluate
25

26   five factors in determining whether disclosure by a reporter should be compelled:
27
           (1) whether the reporter is a party to the litigation;
28


         JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 4
           Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 5 of 17



1          (2) whether the information sought “goes to the heart of the party’s claim”;
2
           (3) whether the party seeking the information has exhausted all alternative
3    sources;
4
           (4) the importance of protecting confidentiality, including whether the
5    information “relates to matters of great public importance” and whether the risk of
6    harm to the source is “substantial”; and
7
           (5) whether the party seeking disclosure has made a prima facie showing on its
8    underlying claim.
9

10         Id. at 279-83.
11
           A number of other cases have applied the qualified privilege, reaching different
12

13   results regarding the protection afforded. E.g., Anti-Defamation League of B’nai B’rith
14
     v. Superior Court, 67 Cal. App. 4th 1072, 1095-97, 79 Cal. Rptr. 2d 597 (1998)
15
     (compelling disclosure of some unpublished information because it “might lead to
16

17   admissible evidence” and other Mitchell factors satisfied); Dalitz v. Penthouse Int’l,
18
     Ltd., 168 Cal. App. 3d 468, 479, 214 Cal. Rptr. 254 (1985) (compelling disclosure of
19

20   confidential sources in defamation case because need for disclosure “compelling”);
21   KSDO v. Superior Court, 136 Cal. App. 3d 375, 386, 186 Cal. Rptr. 211 (1982)
22
     (refusing to compel disclosure of unpublished information because alternative source
23

24   of information); Bohl v. Pryke, 35 Media L. Rep. 2189 (Cal. Ct. App. 2007) (unpub.
25
     dec.) (noting that trial court considered Mitchell and ordered publisher defendant to
26

27
     respond to discovery); Star Editorial, Inc. v. United States District Court, 7 F.3d 856,

28


         JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 5
           Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 6 of 17



1    859-62, 21 Media L. Rep. 2281 (9th Cir. 1993) (applying California law) (compelling
2
     disclosure of confidential sources because it “goes to the heart of the claim”).
3

4          In the case at hand, it is absolutely none of the Watch Tower’s business who is
5    posting this information about it. If they do not like it, they can go suck on a bag of
6
     dicks and stop preaching their ridiculous anti-government, It’s the end of the world so
7

8    let’s have sex with children! nonsense!
9

10

11   2. NEW YORK REPORTER SHIELD LAW
12

13         Under New York law a professional journalist is defined as one who is engaged
14
     in “….gathering, preparing, collecting, writing, editing, filming, taping or
15

16
     photographing of news intended for a newspaper, magazine, news agency, press

17   association or wire service or other professional medium or agency which has as one
18
     of its regular functions the processing and researching of news intended for
19

20   dissemination to the public…”
21
           See Civil Rights Law, Art. 7, Section 79-h (a) (6).
22
           The New York Shield Law is an outgrowth of the state’s long history of
23

24   protecting the freedom of the press and of providing “one of the most hospitable
25
     climates for the free exchange of ideas.” In re Beach v. Shanley, 62 N.Y.2d 241, 255,
26

27   476 N.Y.S.2d 765, 773 (1984) (Wachtler, J., concurring). According to one judge, the
28
     first New York case in which a reporter refused to reveal his sources dates back to
         JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 6
           Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 7 of 17



1    1735, when John Peter Zenger was prosecuted for publishing articles critical of the
2
     New York colonial governor. The case resulted in an acquittal. Id. Since that time,
3

4    and particularly with the growth of the publishing industry in New York in the 19th
5    century, the privilege has been expanded to the point that it provides “broadest
6
     possible protection” to the press. O’Neill v. Oakgrove Const., Inc., 71 N.Y.2d 521,
7

8    529, 523 N.E.2d 277, 281 (1988).
9
           New York Civil Rights Law § 79-h provides an absolute privilege from forced
10

11
     disclosure of materials obtained or received in confidence by a professional journalist

12   or newscaster, including the identity of source. Beach, 62 N.Y.2d 241 (applying
13
     absolute privilege against disclosing a confidential source even though the disclosure
14

15   of the materials to the reporter may itself have been a crime). The privilege applies in
16
     both criminal and civil contexts and to information passively received by a reporter.
17

18
           As a result of a 1981 amendment to the Shield Law, the term “professional

19   journalist” was expanded to include not only those working for traditional news media
20
     (newspapers, magazines, and broadcast media), but those working for any
21

22   “professional medium or agency which has as one of its regular functions the
23
     processing and researching of news intended for dissemination to the public,” as well.
24
     Civil Rights Law § 79-h(a)(6).
25

26         In 1988, the New York Court of Appeals, in O’Neill v. Oakgrove Construction,
27
     Inc., 71 N.Y.2d 521, 528 N.Y.S.2d 1 (1988), held that both the New York State
28


         JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 7
           Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 8 of 17



1    Constitution and the First Amendment to the U.S. Constitution provide a qualified
2
     privilege from the forced disclosure of nonconfidential materials. This privilege may
3

4    only be overcome by a clear and specific showing by the party seeking disclosure that
5    the materials sought are: (a) highly material and relevant to the action; (b) critical or
6
     necessary to the maintenance of a party’s claim or defense; and (c) not obtainable from
7

8    any alternative source. In 1990, Civil Rights Law § 79-h was, in the wake of O’Neill,
9
     amended to incorporate this three-part test for nonconfidential news.
10

11
           The Shield Law represents a formidable barrier to those who seek to compel the

12   disclosure of information obtained by reporters in the course of their newsgathering
13
     activities. The O’Neill court, citing to the New York State Constitution and the State’s
14

15   early recognition of a constitutionally guaranteed free press, noted that this barrier is
16
     deliberately high:
17

18
           The ability of the press freely to collect and edit news, unhampered by repeated

19   demands for its resource materials, requires more protection than that afforded by the
20
     [CPLR]. The autonomy of the press would be jeopardized if resort to its resource
21

22   materials by litigants seeking to utilize the newsgathering efforts of journalists for their
23
     private purposes were routinely permitted. Moreover, because journalists typically
24
     gather information about accidents, crimes, and other matters of special interest that
25

26   often give rise to litigation, attempts to obtain evidence by subjecting the press to
27
     discovery as a nonparty would be widespread if not restricted. The practical burdens
28


         JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 8
           Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 9 of 17



1    on time and resources, as well as the consequent diversion of journalistic effort and
2
     disruption of newsgathering activity, would be particularly inimical to the vigor of a
3

4    free press. O’Neill, 71 N.Y.2d at 526-27 (quashing subpoena seeking nonconfidential
5    photographs) (citations omitted). New York courts thus afford the broadest possible
6
     protection to those engaged in “‘the sensitive role of gathering and disseminating news
7

8    of public events,’“ and they do not hesitate to quash subpoenas issued to reporters in
9
     both criminal and civil actions. Id. at 529 (quoting In Re Beach v. Shanley, 62 N.Y.2d
10

11
     at 256).

12          Even before the Shield Law was amended in 1990 to incorporate a qualified
13
     privilege for nonconfidential news, the Court of Appeals in O’Neill recognized a
14

15   reporter’s qualified privilege under the First Amendment and interpreted that privilege
16
     as consistent with the three-pronged balancing test articulated by the Second Circuit
17

18
     Court of Appeals in United States v. Burke, 700 F.2d 70 (2d Cir.1983), cert denied,

19   464 U.S. 816 (1983). See O’Neill, 71 N.Y.2d 521 at 527 (noting that “confidentiality
20
     or the lack thereof has little, if anything, to do with the burdens on the time and
21

22   resources of the press that would inevitably result from discovery without special
23
     restrictions.”).
24
            In People v. Korkala, a 1984 case which rejected the notion that the 1981
25

26   amendment to the Shield Law extended the statute to nonconfidential news, the court
27
     nevertheless recognized that “there is the qualified privilege accorded to the newsman
28


          JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 9
          Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 10 of 17



1    which is founded directly upon the free speech, free press guarantees of the First
2
     Amendment,” and cautioned that compelling disclosure even of a reporter’s
3

4    nonconfidential resource material can “have a chilling effect upon his functioning as a
5    reporter and upon the flow of information to the general public.” Korkala, 99 A.D.2d
6
     at 166-167 (1st Dep’t 1984) (internal citations omitted).
7

8          However, in Gonzales v. NBC, 194 F.3d 29 (2d Cir. 1999), the Second Circuit
9
     indicated that the issue of whether the privilege is rooted in the First Amendment or
10

11
     federal common law is unresolved. The Gonzales court limited the holding of Burke

12   and determined that when the materials are nonconfidential, federal law offers less
13
     protection to a journalist than the three-part test articulated in Burke, which should
14

15   only be applied to confidential materials. Indeed, the Gonzales court held that the
16
     privilege for nonconfidential material is overcome if the litigant can show that the
17

18
     materials are of likely relevance to a significant issue in the case and are not

19   reasonably obtainable from another reliable source. Gonzales, 194 F.3d at 36.
20
     Interestingly, while citing past second circuit authority suggesting a constitutional
21

22   basis for the privilege, the Gonzales court declined to rule on whether this privilege
23
     derived from federal common law or the Constitution, indicating that the issue would
24
     have to be resolved in the event that the federal privilege were restricted or abrogated
25

26   by Congressional action. Id. at n.6 (citing von Bulow by Auersperg v. von Bulow, 811
27
     F.2d 136, 142 (2d Cir. 1987)). In that event, if the privilege were constitutionally
28


         JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 10
          Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 11 of 17



1    derived, the restrictions would be struck down; if derived from federal common law,
2
     Congress could modify the privilege.
3

4          Subsection (b) of Civil Rights Law § 79-h provides an absolute privilege with
5    respect to any information, including the identity of a source, conveyed to a reporter in
6
     confidence. The privilege applies with equal force in criminal and civil actions and in
7

8    responding to grand jury subpoenas. Knight-Ridder Broadcasting, Inc. v. Greenberg,
9
     70 N.Y.2d 151, 518 N.Y.S.2d 595 (1987) (criminal investigation); Beach, 62 N.Y.2d
10

11
     241 (grand jury subpoena). See Flynn v. NYP Holdings, Inc., 235 A.D.2d 907, 652

12   N.Y.S.2d 833 (3d Dep’t 1997) (reporters have unqualified protection from having to
13
     divulge confidential information and qualified privilege for nonconfidential
14

15   information). A reporter may invoke the privilege regardless of whether he or she
16
     receives the information “passively” or receives it as a result of newsgathering efforts.
17

18
     See Civil Rights Law § 79-h(b), (c); In re WBAI-FM, 42 A.D.2d 5, 8, 344 N.Y.S.2d

19   393, 395-396 (3d Dep’t 1973) (Cook, J., dissenting).
20
           Subsection (c) of the statute provides a qualified privilege for nonconfidential
21

22   news, which can only be overcome by a “clear and specific” showing by the party
23
     seeking disclosure that the material sought (i) is highly material and relevant; (ii) is
24
     critical or necessary to the maintenance of a party’s claim, defense or proof of an issue
25

26   material thereto; and (iii) is not obtainable from any alternative source. See, e.g.,
27
     O’Neill v. Oakgrove Const., Inc., 71 N.Y.2d 521, 527 (1988). The privilege applies
28


         JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 11
          Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 12 of 17



1    with equal force to journalists’ testimony and the production of materials. See Guice-
2
     Mills v. Forbes, 12 Misc.3d 852, 819 N.Y.S.2d 432 (Sup. Ct. N.Y. Co. 2006).
3

4          In addition to these statutory safeguards, reporters in the Ninth Circuit enjoy a
5    strong First Amendment privilege against third-party discovery of published and non-
6
     published journalistic work product. See Shoen v. Shoen, 48 F.3d 412 (9th Cir. 1995).
7

8    The First Amendment privilege applies in civil and criminal proceedings. Id.
9
           In Shoen, the court held that a litigant seeking unpublished information must
10

11
     show that the material is: “(1) unavailable despite exhaustion of all reasonable

12   alternative sources; (2) non-cumulative; and (3) clearly relevant to an important issue
13
     in the case.” Shoen, 48 F.3d at 416. The privilege applies in civil and criminal cases,
14

15   and evidence satisfying each prong of the test is necessary to compel production. Id.
16
           The Ninth Circuit has stated that the journalist’s privilege cannot easily be
17

18
     defeated: “‘[I]n the ordinary case the civil litigant’s interest in disclosure should yield

19   to the journalist’s privilege. Indeed, if the privilege does not prevail in all but the most
20
     exceptional cases, its value will be substantially diminished.’” Id. (quoting Zerilli v.
21

22   Smith, 656 F.2d 705 (D.C. Cir. 1981)).
23

24

25
     3. ANALYSIS OF SHIELD LAWS

26
           In determining whether a statute creates a privilege that bars otherwise lawful
27

28   discovery, courts have a “duty to avoid a construction that would suppress otherwise

         JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 12
          Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 13 of 17



1    competent evidence unless the statute, strictly construed, requires such a result.” St.
2
     Regis Paper Co. v. United States, 368 U.S. 208, 218 (1961); see also In re England,
3

4    375 F.3d 1169, 1177 (D.C. Cir. 2004) (“[T]he terms of a statute should be strictly
5    construed to avoid a construction that would suppress otherwise competent evidence.”
6
     (internal quotation marks omitted)). In assessing the reach of state and even federal
7

8    confidentiality statutes, courts are careful to distinguish “between privilege and
9
     protection of documents, the former operating to shield the documents from production
10

11
     in the first instance, with the latter operating to preserve confidentiality when

12   produced.” Virmani v. Novant Health Inc., 259 F.3d 284, 287 n.4 (4th Cir. 2001); see
13
     also Pearson v. Miller, 211 F.3d 57, 68 (3d Cir. 2000) (“Statutory provisions providing
14

15   for duties of confidentiality do not automatically imply the creation of evidentiary
16
     privileges binding on courts.”); Friedman v. Bache Halsey Stuart Shields, Inc., 738
17

18
     F.2d 1336, 1344 (D.C. Cir. 1984) (observing, in the FOIA context, that “[i]f

19   information . . . is exempt from disclosure to the general public under FOIA, it does
20
     not automatically follow the information is privileged . . . .”); In re Grand Jury
21

22   Proceedings, 832 F.2d 554, 560 (11th Cir. 1987) (concluding that a Florida statute
23
     requiring secrecy of grand jury testimony did not establish an evidentiary privilege
24
     under Florida law).
25

26         New York has “long provided one of the most hospitable climates for the free
27
     exchange of ideas … It is consistent with that tradition for New York to provide broad
28


         JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 13
          Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 14 of 17



1    protections, often broader than those provided elsewhere, to those engaged in
2
     publishing and particularly to those performing the sensitive role of gathering and
3

4    disseminating news of public events.” In Re Beach v. Shanley, 62 N.Y.2d 241 at 255-
5    256, 476 N.Y.S.2d 765, 773 (1984) (Wachtler, J., concurring).
6
           Here the Reporter Shield Laws of both California and New York, by their plan
7

8    terms, provide for the confidentiality of this information.
9

10

11   4. IDENTITIES OF ANONYMOUS SPEAKERS IS PROTECTED BY 1ST
     AMENDMENT
12

13
           There can be little doubt that the First Amendment protects against compelled
14

15   identification of anonymous speakers. Watchtower Bible and Tract Soc. of New York
16
     v. Village of Stratton, 536 U.S. 150, 166-67 (2002); Buckley v. American
17
     Constitutional Law Foundation, Inc., 525 U.S. 182 (1999).
18

19         [A]n author is generally free to decide whether or not to disclose his or her true
           identity…. [A]n author’s decision to remain anonymous, like other decisions
20
           concerning omissions or additions to the content of a publication, is an aspect of
21         the freedom of speech protected by the First Amendment.
22

23   McIntyre v. Ohio Elections Comm., 514 U.S. 334, 341-42. (1995). “Under our
24
     Constitution, anonymous pamphleteering is not a pernicious, fraudulent practice, but
25

26   an honorable tradition of advocacy and dissent.” Id. at 356. Thus, this Court’s
27

28


         JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 14
          Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 15 of 17



1    compelling Google to disclose the identity of the individuals behind this anonymous
2
     Google account would irreversibly amputate those authors’ First Amendment rights.
3

4          It is also well-settled that anonymous speech on the Internet is afforded the same
5    protections as anonymous “pamphleteering.” Reno v. ACLU, 521 U.S. 844, 853
6
     (1997); see also ApolloMedia Corp. v. Reno, 19 F. Supp. 1081 (N.D. Cal. 1998)
7

8    (protecting anonymous denizens of www.annoy.com, a website “created and designed
9
     to annoy” legislators), aff’d by ApolloMedia Corp. v. Reno, 526 U.S. 1061 (1999).
10

11
     And since a court order constitutes state action, compelling Jane / John Doe’s

12   destruction of anonymity (either her/ his own or someone else’s) is subject to
13
     constitutional limitations. New York Times v. Sullivan, 364 U.S. 254, 265 (1964).
14

15   Compelled identification affects the First Amendment right of anonymous speakers to
16
     remain anonymous. Justification for an incursion upon that right requires proof of a
17

18
     compelling interest. McIntyre, 514 U.S. at 347. And beyond that, the restriction must

19   also be narrowly tailored to serve that compelling interest. Id.
20

21

22
                                         C. CONCLUSION
23

24
           The Watch Tower organization can go fuck itself – seriously. They are all a

25   bunch of damn pedophiles and pedophile enablers.
26
           Publicity is justly commended as a remedy for social and industrial diseases.
27         Sunlight is said to be the best of disinfectants; electric light the most efficient
28         policeman.

         JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 15
          Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 16 of 17



1          Jane / John Doe is going to see to it that each and every member of this
2
     pedophile organization gets burned to death in the scorching light of publicity and that
3

4    this social disease is eliminated from the planet, and she / he asks the Court to quash
5    this subpoena. Should the Court desire a hearing on the matter, Jane / John Doe asks
6
     that it be done in such a manner so as to preserve her / his anonymity with the
7

8    understanding that it would be totally impossible for her / him to physically come to
9
     the courthouse to argue this matter (which would then result in the exposure of the
10

11
     very things she / he wishes to keep anonymous and would defeat the purposes of this

12   motion and these fundamental Constitutional protections) (not to mention the fact that
13
     she / he is now prohibited from even entering the courthouse there on account of the
14

15   chrono virus). Perhaps the Court could appoint counsel for the limited purposes of
16
     arguing the motion.
17

18
           Documents may be served via email.

19

20

21
            Respectfully submitted,

22

23

24

25

26
     Dated: March 11, 2020                         _____/s/_______
27                                                 Jane / John Doe
28
                                                   Pro se

         JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 16
           Case 7:20-mc-00119-CS Document 8 Filed 03/12/20 Page 17 of 17



1                                 CERTIFICATE OF SERVICE
2

3

4          I certify that on March 11, 2020, a copy of this document was delivered to the
5
     US District Court Clerk’s office by US Mail, which will automatically serve a Notice
6
     of Electronic Filing on the plaintiff Watch Tower organization.
7

8          I certify that plaintiff is a registered CM/ECF user and that service will be
9
     accomplished by the CM/ECF system.
10

11
                                            _____/s/_______
12                                          Jane / John Doe
13
                                            Pro se

14

15

16
     Cc
17
     Google Legal Investigations Support
18
     1600 Amphitheatre Parkway
19   Mountain View, CA 94043
20
     via email: Copyright@YouTube.com
     and usernotice@google.com
21

22

23   Paul D. Polidoro
24   Associate General Counsel
     Legal Department
25
     200 Watchtower Drive
26   Patterson, NY 12563-9204
     Email: inboxLGLipg@jw.org
27

28   Attorney for Plaintiff

          JANE / JOHN DOE’S OBJECTION AND MOTION TO QUASH DMCA SUBPOENA- 17
